Case: 6:11-cr-00046-REW-HAI Doc #: 177 Filed: 02/26/21 Page: 1 of 2 - Page ID#: 610




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

  UNITED STATES OF AMERICA,                           )
                                                      )
        Plaintiff,                                    )          No. 6:11-CR-46-REW
                                                      )
  v.                                                  )
                                                      )                 ORDER
  KENDRA LYNN ELDRIDGE,                               )
                                                      )
        Defendant.                                    )
                                                      )
                                                      )

                                         *** *** *** ***

        This matter is before the Court following Defendant Kendra Lynn Eldridge’s status

 conference regarding special conditions of release. See DE 173 (Order for Status Conference); DE

 174 (Minutes). After conducting the hearing, Judge Ingram recommended that the undersigned

 modify the special conditions of release to omit the requirement to complete inpatient substance

 abuse treatment. DE 175 at 4. Judge Ingram informed Defendant of her right to object to the

 recommendation and expedited the objection period due to Eldridge’s impending release date of

 March 2, 2021. Id. Defendant waived allocution. DE 176. The objection period has passed, and

 neither Eldridge nor the United States objected to the Recommendation. The United States did

 oppose the request at the hearing.

        The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

 a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

 S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

 (holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

 to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

                                                  1
Case: 6:11-cr-00046-REW-HAI Doc #: 177 Filed: 02/26/21 Page: 2 of 2 - Page ID#: 611




 objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

 recommendation “to which objection is made”).

        The Court, with no objection from any party and on full review of the record, agrees with

 Judge Ingram’s well-reasoned Recommendation. The Court, noting and reiterating Judge Ingram’s

 concerns, expects strict compliance with the prior conditions and USPO’s specific treatment

 decisions or placements. Also, a defendant fighting against more intensive treatment will not later

 be heard to lament the need for treatment, if a violation occurs. Thus, the Court ORDERS as

 follows:

    1. The Court ADOPTS DE 175 and GRANTS Eldridge’s oral motion; and

    2. The Court MODIFIES special condition 1 (DE 172 at 5) by striking the first sentence,

        leaving the remaining language of that special condition intact and placing substance abuse

        treatment, as to particulars, within the discretion of the USPO.

        This the 25th day of February, 2021.




                                                 2
